DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 and 1/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites the step of: preparing a coated metal material having one or more damaged portions reaching the metal base through the surface treatment film, however the specification fails to disclose how the coated metal material is prepared to have one or more damaged portions reaching the metal base through the surface treatment film, therefore the claims contain subject matter that was not described in the specification in such a way to enable one of ordinary skill in the art to make or use the invention. 
Claims 10-13 depend upon that of Claim 9, and therefore are too rejected as failing to comply with the enablement requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “a size of expansion of a surface treatment film” however this is considered unclear in what constitutes an expansion of a surface treatment film in the claim, because the “expansion” of a surface treatment film would be considered “a growth, enlargement, or increase in size” of a surface treatment film. Yet, the specification discloses (see page 3, line 25 – page 4, line 6) ‘The "size of the expansion of the surface treatment film" herein refers to an expansion diameter or expansion area, or a peeling diameter or peeling area. The "expansion diameter" and the "expansion area" refer to the diameter and area of the expanded portion of the surface treatment film, respectively. The "peeling diameter" and the "peeling area" refer to the diameter and area of a peeled portion which is the exposing surface of the metal base exposed by peeling the expanded portion of the surface treatment film after the corrosion resistance test, respectively.’ therefore, the “expansion” is actually a peeling/chipping/flaking of the surface treatment film, and “a size of expansion” is actually a size of expansion of a peeling/peeled portion of the surface treatment film, thus the claim is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 2-5, 7-20 depend upon that of Claims 1 and 6, and require all of the limitations of Claims 1 and 6, therefore they too are considered as being rejected as indefinite in view of said dependency. 
Claim 9 recites the step of: preparing a coated metal material having one or more damaged portions reaching the metal base through the surface treatment film, however it is not clear as to how the coated metal material is prepared to have one or more damaged portions reaching the metal base through the surface treatment film, therefore the claims contain subject matter that was not described in the specification in such a way to enable one of ordinary skill in the art to make or use the invention. 
Claims 10-13 depend upon that of Claim 9, and therefore are too rejected as indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, and 14-15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 8-13, and 15-16 of co-pending Application No. 17/346,868 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the one of ordinary skill in the art would find the “expansion of a surface treatment film” to also be equivalent to a “damaged portion” as paragraphs 0012 of the instant invention and paragraph 0038 of the ‘868 application disclose that the expansion of a surface treatment film is further considered a peeling of the surface treatment film, in which one of ordinary skill in the art would find it obvious that peeling of a film would also be considered damage to said film. This is also evidenced by ‘868 as Claim 14 recites the step of measuring the size of the expansion of the surface treatment film is performed in the same manner as in the measurement method for measuring a size of the damaged portions as well as Claim 17 of ‘868 which discloses that the additional measurement device has the same configuration as the (first/originally claimed) measurement device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 17/346,493
Application 17/346,868
Claim 1. A measurement method for measuring a size of expansion of a surface 5treatment film occurred in a coated metal material that includes a metal base and the surface treatment film provided on the metal base, the measurement method comprising the steps of: disposing a water-containing material to be in contact with the expansion and an electrode to be in contact with the water-containing material, and electrically connecting between the electrode and the metal base with an external circuit; 10applying, with the external circuit, a constant voltage between the electrode and the metal base, as a cathode and an anode, respectively, and measuring a current value flowing therebetween; and calculating a size of the expansion, based on the current value measured and a correlation between the current value and the size of the expansion, the correlation being 15determined on an exploratory basis in advance.
Claim 1. A measurement method for measuring a size of a damaged portion formed 5in a coated metal material that includes a metal base and a surface treatment film provided on the metal base, and reaching the metal base through the surface treatment film, the measurement method comprising the steps of: disposing a water-containing material to be in contact with the damaged portion and an electrode to be in contact with the water-containing material, and electrically connecting 10between the electrode and the metal base with an external circuit; applying, with the external circuit, a constant voltage between the electrode and the metal base as a cathode and an anode, respectively, and detecting a current value flowing therebetween; and calculating a size of the damaged portion, based on the current value detected and a 15correlation between the current value and the size of the damaged portion, the correlation being determined on an exploratory basis in advance.
Claim 2. The measurement method of claim 1, wherein the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen.
Claim 2. The measurement method of claim 1, wherein the constant voltage is less than a theoretical voltage at which electrolysis of water 20occurs to generate hydrogen.
Claim 3. The measurement method of claim 2, wherein the constant voltage is less than 1.23 V.
Claim 3. The measurement method of claim 2, further comprising the constant voltage is less than 1.23 V.
Claim 6. A measurement device for measuring a size of expansion of a surface treatment film occurred in a coated metal material that includes a metal base and the surface treatment film provided on the metal base, the measurement device comprising: an electrode to be in contact with a water-containing material disposed to be in 10contact with the expansion; an external circuit configured to electrically connect between the electrode and the metal base; a current supplier provided on the external circuit and configured to supply a constant voltage between the electrode and the metal base as a cathode and an anode, 15respectively; a current detector configured to detect a current value flowing between the electrode and the metal base; and a calculator configured to calculate a size of the expansion, based on the current value detected and a correlation between the current value and the size of the expansion, the 20correlation being determined on an exploratory basis in advance.
Claim 8. A measurement device for measuring a size of a damaged portion formed in a coated metal material that includes a metal base and a surface treatment film provided on 15the metal base, and reaching the metal base through the surface treatment film, the measurement device comprising: an electrode to be in contact with a water-containing material disposed to be in contact with the damaged portion; an external circuit configured to electrically connect between the electrode and the 20metal base; a current supplier provided on the external circuit and configured to supply a constant voltage between the electrode and the metal base as a cathode and an anode, respectively; a current detector configured to detect a current value flowing between the electrode 25and the metal base; and 77Z20-295USa calculator configured to calculate a size of the damaged portion, based on the current value detected and a correlation between the current value and the size of the damaged portion, the correlation being determined on an exploratory basis in advance.
Claim 7. The measurement device of claim 6, wherein the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen.
Claim 9. The measurement method of claim 8, wherein the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen.
Claim 8. The measurement device of claim 7, wherein the constant voltage is less than 1.23 V.
Claim 10. The measurement method of claim 9, wherein 10the constant voltage is less than 1.23 V.
Claim 9. A corrosion resistance test method for a coated metal material that 5includes a metal base and a surface treatment film provided on the metal base, the corrosion resistance test method comprising the steps of: preparing a coated metal material having one or more damaged portions reaching the metal base through the surface treatment film; disposing a water-containing material to be in contact with one or two out of the 10one or more damaged portions and one or two electrodes to be in contact with the water- containing material, and electrically connecting between the electrode and the metal base, or between the two electrodes, with an external circuit; measuring a size of one or two out of the one or more damaged portions; supplying, with the external circuit, a current between the electrode and the metal 15base, or between one of the two electrodes and the other, as an anode and a cathode, respectively to expand the surface treatment film around the one or two out of the one or more damaged portions; measuring a size of expansion of the surface treatment film using the measurement method of claim 1; and 20calculating a progress degree of corrosion of the coated metal material, based on the size of the one or two out of the one or more damaged portions and the size of the expansion.
Claim 11. A corrosion resistance test method for a coated metal material that includes a metal base and a surface treatment film provided on the metal base, the corrosion resistance test method comprising the steps of: 15preparing a coated metal material having one or more damaged portions reaching the metal base through the surface treatment film; disposing a water-containing material to be in contact with one or two out of the one or more damaged portions and one or two electrodes to be in contact with the water- containing material, and electrically connecting between the electrode and the metal base, or 20between the two electrodes, with an external circuit; measuring a size of the one or two out of the one or more damaged portions using the measurement method of claim 1; supplying, with the external circuit, a current between the electrode and the metal base, or between one of the two electrodes and the other, as an anode and a cathode, 25respectively to expand the surface treatment film around the one or two out of the one or more 78Z20-295USdamaged portions; measuring a size of the expansion of the surface treatment film; and calculating a progress degree of corrosion of the coated metal material, based on the size of the one or two out of the one or more damaged portions and the size of the expansion 5of the surface treatment film.
Claim 10. The corrosion resistance test method of claim 9, further comprising the step of 25correcting the calculated progress degree of the corrosion of the coated metal 77Z20-296USmaterial, based on the size of the one or two out of the one or more damaged portions and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.
Claim 12. The corrosion resistance test method of claim 11, further comprising the step of: correcting the calculated progress degree of the corrosion of the coated metal 10material, based on the size of the one or two out of the one or more damaged portions and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.
Claim 11. The corrosion resistance test method of claim 10, wherein the progress degree of corrosion is a rate of increase in the size of the expansion of the surface treatment film.
Claim 13. The corrosion resistance test method of claim 12, wherein the progress degree of corrosion is a rate of increase in the size of the expansion of the surface treatment film.
Claim 14. A corrosion resistance test apparatus for a coated metal material that includes a metal base and a surface treatment film provided on the metal base, the corrosion resistance test apparatus comprising: one or two electrodes to be in contact with a water-containing material disposed to 20be in contact with one or two out of one or more damaged portions reaching the metal base through the surface treatment film; an external circuit configured to electrically connect between the electrode and the metal base, or between the two electrodes; an additional measurement device for measuring a size of the one or two out of the 25one or more damaged portions; 78Z20-296USa current supplier provided on the external circuit and configured to supply a current between the electrode and the metal base, or between one of the two electrodes and the other, as an anode and a cathode, respectively to expand the surface treatment film around the one or two out of the one or more damaged portions; 5the measurement device of claim 6, for measuring the size of expansion of the surface treatment film; and a calculator configured to calculate a progress degree of corrosion of the coated metal material, based on the size of the one or two out of the one or more damaged portions and the size of the expansion.
Claim 15. A corrosion resistance test apparatus for a coated metal material that 25includes a metal base and a surface treatment film provided on the metal base, the corrosion 79Z20-295USresistance test apparatus comprising: one or two electrodes to be in contact with a water-containing material disposed to be in contact with one or two out of one or more damaged portions reaching the metal base through the surface treatment film; 5an external circuit configured to electrically connect between the electrode and the metal base, or between the two electrodes; and the measurement device of claim 8 for measuring the size of the one or two out of the one or more damaged portions; a current supplier provided on the external circuit and configured to supply a current 10between the electrode and the metal base, or between one of the two electrodes and the other, as an anode and a cathode, respectively to expand the surface treatment film around the one or two out of the one or more damaged portions; an additional measurement device configured to measure a size of the expansion of the surface treatment film; and 15a calculator configured to calculate a progress degree of corrosion of the coated metal material, based on the size of the one or two out of the one or more damaged portions and the size of the expansion of the surface treatment film.
Claim 15. The corrosion resistance test apparatus of claim 14, further comprising: a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator, based on the size of the one or two out of the one or more damaged portions and a correlation between the size of the damaged portion and the 15progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.
Claim 16. The corrosion resistance test apparatus of claim 15, further comprising: 20a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator, based on the size of the one or two out of the one or more damaged portions and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruyama et al. (JPH02122248A), herein referred to as Haruyama. (see cited English translation).
Regarding Claim 1, Haruyama discloses a measurement method for measuring a size of expansion of a surface treatment film (item 3, figure 1) occurred in a coated metal material (item 1, figure 1) that includes a metal base (item 2, figure 1) and the surface treatment film (item 3, figure 1) provided on the metal base (item 2, figure 1) (para. 0001 – lines 13-18), the measurement method comprising the steps of: 
	disposing a water-containing material (item 4, figure 1) to be in contact with the expansion (“peeled portion” of item 3, figure 1) and an electrode (item 5, figure 1) to be in contact with the water-containing material (item 4, figure 1), and electrically connecting between the electrode (item 5, figure 1) and the metal base (item 2, figure 1) with an external circuit (item 13, figure 1) (para. 0001 – lines 100-121); 
	applying, with the external circuit (item 13, figure 1), a constant voltage (via item 11, figure 1) (para. 0001- lines 109-116) between the electrode (item 5, figure 1) and the metal base (item 2, figure 1), as a cathode and an anode (item 5a and 1a, figure 1), respectively, and measuring a current value flowing therebetween (para. 0001 – lines 27-31; and 116-119); and 
	calculating a size of the expansion (“area of the coating peeling portion” via item 14, figure 1), based on the current value measured and a correlation between the current value and the size of the expansion (para. 0001 – lines 116-118), the correlation being determined on an exploratory basis in advance (para. 0001 – lines 124-126; 169-171).
Regarding Claim 6, Haruyama discloses a measurement device (see figure 1) for measuring a size of expansion of a surface treatment film (item 3, figure 1) occurred in a coated metal material (item 1, figure 1) that includes a metal base (item 2, figure 1) and the surface treatment film (item 3, figure 1) provided on the metal base (item 2, figure 1) (para. 0001 – lines 13-18), the measurement device (see figure 1) comprising: 
	an electrode (item 5, figure 1) to be in contact with a water-containing material (item 4, figure 1) disposed to be in contact with the expansion (“peeled portion” of item 3, figure 1); 
	an external circuit (item 13, figure 1) configured to electrically connect between the electrode (item 5, figure 1) and the metal base (item 2, figure 1) (para. 0001 – lines 100-121); 
	a current supplier (item 11, figure 1) provided on the external circuit (item 13, figure 1) and configured to supply a constant voltage (via item 11, figure 1) between the electrode (item 5, figure 1) and the metal base (item 2, figure 1) as a cathode and an anode (item 5a and 1a, figure 1) (para. 0001 – lines 27-31; and 116-119), respectively; 
	a current detector (within item 14, figure 1) configured to detect a current value flowing between the electrode (item 5, figure 1) and the metal base (item 2, figure 1) (para. 0001 – lines 27-31; and 116-119); and 
	a calculator (item 14, figure 1) configured to calculate a size of the expansion (“area of the coating peeling portion” via item 14, figure 1), based on the current value detected and a correlation between the current value and the size of the expansion(para. 0001 – lines 116-118), the correlation being determined on an exploratory basis in advance (para. 0001 – lines 124-126; 169-171).
Regarding Claim 9, Haruyama discloses a corrosion resistance test method for a coated metal material (item 1, figure 1) that includes a metal base (item 2, figure 1) and a surface treatment film (item 3, figure 1) provided on the metal base (item 2, figure 1) (para. 0001 – lines 13-18), the corrosion resistance test method comprising the steps of: 
	preparing (see figure 1 in which the material is prepared for testing) a coated metal material (item 1, figure 1) having one or more damaged portions (in order for the degree of deterioration of a coating film due to the occurrence of coating film defects such as pinholes or coating film peeling on a coated metal member having a coating film to be determined the damaged portions are considered to be present) reaching the metal base (item 2, figure 1) through the surface treatment film (item 3, figure 1).
	disposing a water-containing material (item 4, figure 1) to be in contact with one or two out of the one or more damaged portions (“peeled portion” of item 3, figure 1) and one or two electrodes (item 5, figure 1) to be in contact with the water-containing material (item 4, figure 1), and electrically connecting between the electrode (item 5, figure 1) and the metal base (item 2, figure 1), or between the two electrodes, with an external circuit (item 13, figure 1); 
	measuring a size of one or two out of the one or more damaged portions (“area of the coating peeling portion” via item 14, figure 1); 
	supplying, with the external circuit (item 13, figure 1), a current (via item 11, figure 1) (para. 0001- lines 109-116) between the electrode (item 5, figure 1) and the metal base (item 2, figure 1), as a anode and a cathode (item 1a and 5a, figure 1), respectively to expand the surface treatment film (item 3, figure 1) around the one or two out of the one or more damaged portions (pinhole defect and coating peeling portions) 
	measuring a size of expansion (“area of the coating peeling portion”) of the surface treatment film (item 3, figure 1) using the measurement method of claim 1 (see claim 1); and 
	calculating a progress degree of corrosion of the coated metal material (item 1, figure 1), based on the size (“area of the coating peeling portion”) of the one or two out of the one or more damaged portions (“pinhole or peeling portions” are considered to be the claimed damaged portions) and the size of the expansion (para. 0001 – lines 13-17).
Regarding Claim 14, Haruyama discloses a corrosion resistance test apparatus (see figure 1) for a coated metal material (item 1, figure 1) that includes a metal base (item 2, figure 1) and a surface treatment film (item 3, figure 1) provided on the metal base (item 2, figure 1) (para. 0001 – lines 13-18), the corrosion resistance test apparatus (see figure 1) comprising: 
	one or two electrodes (item 5, figure 1) to be in contact with a water-containing material (item 4, figure 1) disposed to be in contact with one or two out of one or more damaged portions (“peeled portion” of item 3, figure 1) reaching the metal base (item 2, figure 1) through the surface treatment film (item 3, figure 1); 
	an external circuit (item 13, figure 1) configured to electrically connect between the electrode (item 5, figure 1) and the metal base (item 2, figure 1), or between the two electrodes; 
	an additional measurement device (item 14, figure 1) for measuring a size of the one or two out of the one or more damaged portions (“area of the coating peeling portion” via item 14, figure 1); 
	a current supplier (item 11, figure 1) provided on the external circuit (item 13, figure 1) and configured to supply a current (via item 11, figure 1) between the electrode (item 5, figure 1) and the metal base (item 2, figure 1), or between one of the two electrodes and the other, as an anode and a cathode (item 1a and 5a, figure 1), respectively to expand the surface treatment film (item 3, figure 1) around the one or two out of the one or more damaged portions (pinhole defect and coating peeling portions); the measurement device of claim 6 (see claim 6), for measuring the size of expansion (“area of the coating peeling portion”) of the surface treatment film (item 3, figure 1); and 
	a calculator (item 14, figure 1) configured to calculate a progress degree of corrosion of the coated metal material (item 1, figure 1), based on the size (“area of the coating peeling portion”) of the one or two out of the one or more damaged portions (“pinhole or peeling portions” are considered to be the claimed damaged portions) and the size of the expansion (para. 0001 – lines 13-17).
Regarding Claim 17, Haruyama discloses the measurement method of claim 1, wherein the size of the expansion is an area of the expansion, and the area of the expansion is 0.1 mm2 or more to 200 mm2 or less (para. 0001 – lines 155-156 – Haruyama).
Regarding Claim 18, Haruyama discloses the measurement method of claim 1, wherein the surface treatment film is a resin coating film (the coating film on an outer panel of an automobile is considered to be a resin coating film – para. 0001 – lines 13-15 – Haruyama).
Regarding Claim 20, Haruyama discloses the corrosion resistance test method of claim 9, wherein the progress degree of corrosion is a rate of increase in the size of the expansion of the surface treatment film (para. 0001 – lines 166-170).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama et al. (JPH02122248A), herein referred to as Haruyama. (see cited English translation), in view of Asada et al. (WO 2019026843 A1), herein referred to as Asada (see English version US 2021/0010926 A1) for translation).
Regarding Claims 2/7, Haruyama discloses the measurement method/device of claims 1/6.
Haruyama fails to disclose wherein the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen.
However, Asada does discloses the use of constant voltage (para. 0050 and figure 10) in para. 0025 discloses that “hydrogen gas generated by electrolysis of water and reduction of H.sup.+ accelerate the expansion of the surface treatment film.” thus it would it would have been obvious to one ordinary skill in the art before the effective filing date of the present invention to modify Haruyama in view of Asada to make the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen, for the purpose of being able to accelerate the expansion of the surface treatment film as taught by Asada. 
Regarding Claims 12, Haruyama discloses the corrosion resistance test method of claim 9.
Haruyama fails to disclose wherein the one or more damaged portions are one or more artificially damaged portions.
However, Asada does discloses the use of constant voltage (para. 0050 and figure 10) in para. 0025 discloses that “hydrogen gas generated by electrolysis of water and reduction of H.sup.+ accelerate the expansion of the surface treatment film.” thus it would it would have been obvious to one ordinary skill in the art before the effective filing date of the present invention to modify Haruyama in view of Asada to make the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen, for the purpose of being able to artificially accelerate the expansion of the surface treatment film as taught by Asada. 
Regarding Claims 13, Haruyama in view of Asada discloses the corrosion resistance test method of claim 12, wherein the one or more artificially damaged portions are in a dot shape in a plan view (the pinholes disclosed by Haruyama are considered to be dot shaped in a plan view).
Claim(s) 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama et al. (JPH02122248A), herein referred to as Haruyama. (see cited English translation), in view of Asada et al. (WO 2019026843 A1), herein referred to as Asada (see English version US 2021/0010926 A1) for translation), as applied to Claim 2, in further view of Yoshimura (US 2018/0274569 A1).
Regarding Claims 3/8, Haruyama in view of Asada discloses the measurement method/device of claims 2/7. 
Haruyama in view of Asada fail to disclose wherein the constant voltage is less than 1.23 V.
However, Yoshimura discloses in paragraph 0093 that water is decomposed into hydrogen and oxygen at a voltage much lower than the theoretical electrolysis voltage of water: 1.23 V, thus it would it would have been obvious to one ordinary skill in the art before the effective filing date of the present invention to modify Haruyama in view of Asada in view of the known teachings of Yoshimura to make the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen, for the purpose of being able to accelerate the expansion of the surface treatment film as taught by Asada.
Regarding Claim 4, Haruyama in view of Asada in further view of Yoshimura discloses the measurement method of claim 3, wherein the size of the expansion is an area of the expansion, and the area of the expansion is 0.1 mm2 or more to 200 mm2 or less (para. 0001 – lines 155-156 – Haruyama).
Regarding Claim 5, Haruyama in view of Asada in further view of Yoshimura discloses the measurement method of claim 4, wherein the surface treatment film is a resin coating film (the coating film on an outer panel of an automobile is considered to be a resin coating film – para. 0001 – lines 13-15 – Haruyama).
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama et al. (JPH02122248A), herein referred to as Haruyama. (see cited English translation), in view of Yoshimura (US 2018/0274569 A1), in view of Asada et al. (WO 2019026843 A1), herein referred to as Asada (see English version US 2021/0010926 A1) for translation).
Regarding Claims 16/19, Haruyama discloses the measurement method/device of claims 1/6.
Haruyama fails to disclose wherein the constant voltage is less than 1.23V.
However, Yoshimura discloses in paragraph 0093 that water is decomposed into hydrogen and oxygen at a voltage much lower than the theoretical electrolysis voltage of water: 1.23 V, thus it would it would have been obvious to one ordinary skill in the art before the effective filing date of the present invention to modify Haruyama in view of Asada in view of the known teachings of Yoshimura to make the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen, for the purpose of being able to accelerate the expansion of the surface treatment film as taught by Asada in para. 0050.
Conclusion
Examiner’s Note: No prior art rejections are being provided for Claims 10-11 and 15, but these claims are not considered as allowable in view of the 35 U.S.C. 101 – Double Patenting and 35 U.S.C. 112 rejections provided above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to corrosion resistance test methods and corrosion resistance test apparatuses for the coated metal materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858